Citation Nr: 0844743	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for atrial arrhythmia 
with pacemaker as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

7.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision that 
denied entitlement to service connection.  In November 2008, 
the veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In statements received in November 2008 the veteran expressed 
disagreement with the ratings assigned in a September 2008 RO 
decision and with the denial of entitlement to service 
connection for PTSD.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As these issues have not been properly addressed in 
a statement of the case, they must be remanded for 
appropriate development.

The issues of entitlement to service connection for PTSD and 
a left leg disorder and entitlement to increased ratings for 
diabetes mellitus, right and left upper extremity peripheral 
neuropathy, tinnitus, and hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the issue addressed in this decision has 
been accomplished.

2.  The veteran is not shown to have atrial arrhythmia with 
pacemaker that is causally linked to his service-connected 
diabetes mellitus or to any other event or incident of 
military service.


CONCLUSION OF LAW

The veteran does not have atrial arrhythmia with pacemaker 
that is due to disease or injury that was incurred in or 
aggravated by active service or that developed or was 
aggravated as a result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
addressed in this decision has been accomplished.

In December 2005 the RO sent the veteran a letter advising 
him that to establish service connection for cardiac 
arrhythmia the evidence must show medical evidence of an 
additional disability and that his service-connected 
disability either caused or aggravated the additional 
disability.  The veteran had ample opportunity to respond 
prior to the April 2006 rating decision on appeal that denied 
service connection.

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence.

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  Subsequently, VA regulation 
38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).

In this appeal, the veteran's status is not at issue and, as 
indicated in the December 2005 RO letter, advised the veteran 
of the second and third Dingess elements (existence of a 
disability, connection between the veteran's service and that 
disability).  An RO letter of October 2006 advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability.  
There is, accordingly, no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim addressed 
in this decision.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained.  The veteran reported in June 2008 that he had no 
other information or evidence to provide.

The veteran has been afforded appropriate VA medical 
examinations.  The veteran does not contend, and the file 
does not show, that the examinations were inadequate.

The veteran has also been afforded a hearing before the 
Board, at which he presented oral argument in support of the 
claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in- 
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2008); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  


To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

VA will not concede a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b). 

In this case, the veteran's service treatment records are 
negative for complaint, diagnosis, or treatment for a heart 
disorder.  A June 1970 separation examination revealed a 
normal clinical evaluation of the heart.  

VA and private medical records show the veteran first 
received a diagnosis of diabetes mellitus in March 1995.  
Private treatment records dated in October 2004 show that 
routine tests revealed sick sinus syndrome and that a 
pacemaker was implanted.

VA heart examination in March 2006 found the veteran's atrial 
arrhythmia with pacemaker placement was not due to diabetes.  
It was noted that the date of onset of heart problems was in 
2004. 

In a May 2006 private medical opinion W.J.W., M.D., 
identified as a cardiologist, noted that the veteran was 
first seen in October 2004 and that a diagnosis of sick sinus 
syndrome was provided.  The physician reported that "[t]he 
causes of sick sinus syndrome are not always clear" and that 
the veteran did not appear to have coronary artery disease.  
It was further noted that "[s]ince heart disease in general 
is much more common with diabetes, it is reasonable to assume 
that the diabetes is the cause of it, although there is no 
way to be certain of this."

In a November 2006 VA medical opinion N.J., M.D., F.A.C.C., 
Acting Chief, Cardiology Section, VA Medical Center, found it 
was less likely than likely that the veteran's sick sinus 
syndrome was caused by diabetes mellitus.  It was noted that 
the claims file was reviewed, that sick sinus syndrome can be 
caused by aging, coronary artery disease, or certain 
medications, and that the veteran had no history of coronary 
artery disease and was not taking medications known to cause 
this disorder.  The physician stated that "[i]t is a long 
stretch to say that since diabetes mellitus is a risk factor 
for coronary artery disease [that] sick sinus can be due to 
diabetes since [the veteran] has no documentation of coronary 
artery disease."  

A January 2007 VA medical opinion signed by B.A.G., M.S., 
F.N.P., a nurse practitioner, and G.W.F, M.D., a staff 
physician, found sick sinus syndrome was not caused by or a 
result of type II diabetes mellitus.  It was noted that 
medical literature research and discussions with medical 
specialists indicated that sick sinus syndrome was a 
conduction problem and that diabetes had not been shown to 
cause conduction problems.  Diabetes was noted to affect the 
small blood vessels that can aggravate a circulatory problem 
in the heart, but that the veteran had no documented history 
of any significant cardiac problem.  It was further noted 
that sick sinus syndrome usually occurs in people older than 
50 years of age and that most cases were idiopathic.  

VA diabetes mellitus examination in April 2007 noted the 
veteran's diabetes mellitus had been well controlled with 
oral medication since the disease was detected.  It was also 
noted that cardiovascular disease was a possible diabetes 
related condition, but that it was not considered a 
complication of diabetes in this case and was not a condition 
that was worsened or increased by diabetes.  

The Board notes at this point that in the evaluation of 
evidence VA adjudicators may properly consider internal 
inconsistence, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Further, the Board has the authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).

The Board notes that the Court has expressly declined to 
adopt a rule that accords greater weight to the opinion of 
the veteran's treating physician over a VA or other 
physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem 
v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).

Based on the evidence, the Board finds that the veteran is 
not shown to have atrial arrhythmia with pacemaker that is 
causally linked to his service-connected diabetes mellitus 
nor to any other event or incident of military service.  The 
diagnosis of atrial arrhythmia was first manifest many years 
after service and has not been related to service other than 
as a result of the service-connected diabetes mellitus 
disability.

The November 2006 and January 2007 VA medical opinions of 
record persuasively demonstrate that the veteran's atrial 
arrhythmia was neither caused nor aggravated by a service-
connected disability.  These opinions are shown to have been 
based upon a thorough review of the evidence of record.  The 
January 2007 report also included a summary of medical 
literature reviewed.  

In contrast, the May 2006 private medical opinion is not 
shown to have been based upon a review of any specific 
medical records or to have included reference to any medical 
literature.  While the Board accepts as competent the opinion 
of the physician, the provided opinion warrants a lesser 
degree of probative weight because the etiology opinion is 
equivocal and is not shown to have been based upon an 
adequately supported medical rationale.

In addition to the medical evidence, the Board has considered 
lay evidence including the veteran's correspondence to VA and 
his hearing testimony.  He contends that his heart problems 
are due to his diabetes mellitus.  He stated his opinion that 
diabetes had caused his heart rhythm to change.  The veteran 
is not competent to provide opinions as to etiology.

In statements submitted in support of the claim the veteran's 
agent also asserted that several medical articles supported 
the conclusion that heart disease was common in persons with 
diabetes.  No copies of the medical articles, however, were 
provided.  The Board finds the agent is also not competent to 
provide opinions interpreting medical literature.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone, 8 
Vet. App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet); see also Espiritu, 2 Vet. App 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As the evidence in this case preponderates against the claim 
of service connection, the benefit-of-the-doubt rule does not 
apply.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for atrial arrhythmia with 
pacemaker as secondary to service-connected diabetes mellitus 
is denied.


REMAND

In a September 2008 rating decision the RO established 
service connection for hearing loss, tinnitus, and right and 
left upper extremity peripheral neuropathy, denied an 
increased rating for diabetes mellitus, and denied 
entitlement to service connection for PTSD.  The veteran was 
notified by correspondence dated September 9, 2008.

In statements presented at a videoconference hearing and in 
documents subsequently received by the Board in November 2008 
the veteran, through his agent, expressed disagreement with 
the September 2008 rating decision.

In order to comply with due process requirements, a remand is 
in order for the RO to prepare a Statement of the Case (SOC).  
See Manlincon, 12 Vet. App. at 240-241; Godfrey v. Brown, 7 
Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).

Thereafter, the RO should return the case to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA.  
Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to an increased 
rating per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet.App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, these remaining matters are REMANDED to the RO 
via the AMC for the following action:

1.  The RO/AMC must take the 
appropriate steps to issue the veteran 
an SOC addressing the issues of service 
connection for PTSD, increased initial 
ratings for service-connected hearing 
loss, tinnitus, and right and left 
upper extremity peripheral neuropathy, 
and a rating in excess of 20 percent 
for service-connected diabetes 
mellitus.

This SOC must include all relevant laws 
and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an 
appeal in these matters.

2. Thereafter, if the veteran files a 
timely Substantive Appeal, the RO/AMC 
should undertake any indicated 
development and adjudicate any pending 
claim in light of the entire 
evidentiary record, issue an 
appropriate SSOC, and return the 
issue(s) appealed to the Board for 
further appellate review.

No action is required of the veteran until he is so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


